Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a continuation of application No. PCT/IB2019/058207 filed on Sept. 27, 2019, related to provisional application No. 62/750822, No. 62/747147, and No. 62/827112.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-23, claim a method and systemfor risk based processing, the method comprises steps of (e.g. claim 1)  “detecting, based on first sensed information sensed at a first period, a suspected risk …”;  “selecting, from reference information, a situation related subset of the reference information…“; “selecting, from reference information, a suspected risk …“; and “determining whether the suspected risk is an actual risk  ...” are directed towards certain methods of an idea of itself; data processing and mathematical relationship/formulas which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO) the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element (in claim 23) of using a memory for storing sensed information, and a processing unit executing the method functions to apply the exception using generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “selecting, from reference information, a situation …” is unclear how and what manner the “reference information” is formed and relating to the vehicle.  The claim fails to define how the “reference information” is obtained.
Claims 2-3 depend to claim 1, wherein, they have a same subject matter.
Claims 12, & 23 have same issue above.
Claims 2-11, 13-22 depend upon the rejected claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by.
Switkes (20180210462).
With regarding claim 1, Switkes discloses a method for risk based processing, the method comprises: 
detecting, based on first sensed information sensed at a first period, a suspected risk within an environment of a vehicle (tractor sensors 130, see at least [0036] & [0039]-[0040]+) ; 
selecting, from reference information, a situation related subset of the reference information, wherein the situation related subset of the reference information is related to the situation (The platoon controller interacts with controller 170 and NOC communication controller 180, see [0037] +, wherein NOC controller 180 provides controlling parameters or constraints of the road/terrain, hilly, and etc., see [0047]-[0048]+)); 
selecting, from reference information, a suspected risk related subset reference information, wherein the potential risk related subset of the reference information is related to the potential risk (a threat level determination module 904, see at least [0130]+); and
determining whether the suspected risk is an actual risk, based at least on part on the suspected risk related subset reference information (a machine learning module 908 operates with the threat level determination module 904 to identify object and ascertain the threat level, see at least [0133]-[0134]+).  



With regarding claims 4, Switkes teaches that the method according to claim 1, wherein the determining comprises ignoring reference information that is not a part of the situation related subset of the reference information (the module 904 to mitigate or avoid the risks resulting from the object, see at least [0133]+).
  
With regarding claims 5, Switkes teaches that the method according to claim 1, wherein reference information comprises concept structures, wherein each concept structure comprises multiple signatures and metadata related to the multiple signatures; wherein the risk related subset of the reference information comprises concept structures related to the risk (table including severity threat level, see at least [0140]-[0147]+).  

With regarding claims 6, Switkes teaches that the method according to claim 1, comprising calculating one or more second signatures of the second sensed information; and searching, out of the concept structures related to the risk, for at least one matching concept structure that matches the one or more second signatures (see at least [0140]-[0147]+).  



With regarding claim 8, Switkes teaches that the method according to claim 6, comprising detecting without searching for matching concept structures (a flow chart 1300 illustrating operation step of the risk mitigation system, see at least [0159]-[0174]+).  

With regarding claim 9, Switkes teaches that the method according to claim 1, comprising determining, based on the risk related subset, a relevancy value for each portion out of multiple portions of the second sensed information (see Fig.11 which shows a level value of each portion).  

With regarding claim 10, Switkes teaches that the method according to claim 9, wherein the determining of whether the suspected risk is an actual risk, based on the relevancy value of the each portion (see at least [0134]+).  

With regarding claim 11, Switkes teaches that the method according to claim 1 comprising finding, for a certain type of risk, a relevant portion and an irrelevant portion; and wherein the determining is executed without searching for the certain type of risk related object within the irrelevant portion (see at least [0136]-[0137]+).  


detecting, based on first sensed information sensed at a first period, a suspected risk within an environment of a vehicle (tractor sensors 130, see at least [0036] & [0039]-[0040]+) ; 
selecting, from reference information, a situation related subset of the reference information, wherein the situation related subset of the reference information is related to the situation  (The platoon controller interacts with controller 170 and NOC communication controller 180, see [0037] +, wherein NOC controller 180 provides controlling parameters or constraints of the road/terrain, hilly, and etc., see [0047]-[0048]+)); 
selecting, from reference information, a suspected risk related subset reference information, wherein the potential risk related subset of the reference information is related to the potential risk (a threat level determination module 904, see at least [0130]+); and
determining whether the suspected risk is an actual risk, based at least on part on the suspected risk related subset reference information (a machine learning module 908 operates with the threat level determination module 904 to identify object and ascertain the threat level, see at least [0133]-[0134]+).    

With regarding claims 13-14, Switkes teaches that the non-transitory computer readable medium according to claim 12, wherein the selecting is followed by uploading the 

With regarding claim 15, Switkes teaches that the non-transitory computer readable medium according to claim 12, wherein the determining comprises ignoring reference information that is not a part of the situation related subset of the reference information (the module 904 to mitigate or avoid the risks resulting from the object, see at least [0133]+).

With regarding claim 16, Switkes teaches that the non-transitory computer readable medium according to claim 12, wherein reference information comprises concept structures, wherein each concept structure comprises multiple signatures and metadata related to the multiple signatures; wherein the risk related subset of the reference information comprises concept structures related to the risk (see at least [0140]-[0147]+).  
  

With regarding claim 17, Switkes teaches that the non-transitory computer readable medium according to claim 12, that stores instructions for calculating one or more second signatures of the second sensed information; and searching, out of the concept structures related to the risk, for at least one matching concept structure that matches the one or more second signatures (see at least [0140]-[0147]+).  
  

With regarding claim 18, Switkes teaches that the non-transitory computer readable medium according to claim 17, that stores instructions for determining at least an identity of a detected object based on metadata of the at least one matching concept structure (a flow chart 1300 illustrating operation step of the risk mitigation system, see at least [0159]-[0174]+).  

With regarding claim 19, Switkes teaches that the non-transitory computer readable medium according to claim 17, that stores instructions for detecting without searching for matching concept structures (see at least [0131]-[0145]+).  

With regarding claim 20, Switkes teaches that the non-transitory computer readable medium according to claim 12, that stores instructions for determining, based on the risk related subset, a relevancy value for each portion out of multiple portions of the second sensed information  (see Fig.11 which shows a level value of each portion).  

With regarding claim 21, Switkes teaches that the non-transitory computer readable medium according to claim 20, wherein the determining of whether the suspected risk is an actual risk, based on the relevancy value of the each portion  (see at least [0134]+).  

With regarding claim 22, Switkes teaches that the non-transitory computer readable medium according to claim 12, that stores instructions for finding, for a certain type of (see at least [0136]-[0137]+).    

With regarding claim 23, Switkes discloses a system for risk based processing, the system comprises a processing unit and a memory unit; wherein the memory unit is configured to store first sensed information sensed during a first period (see Fig.1); wherein the processing unit is configured to: 
detecting, based on the first sensed information, a suspected risk within an environment of a vehicle (tractor sensors 130, see at least [0036] & [0039]-[0040]+) ; 
select, from reference information, a situation related subset of the reference information, wherein the situation related subset of the reference information is related to the situation (The platoon controller interacts with controller 170 and NOC communication controller 180, see [0037] +, wherein NOC controller 180 provides controlling parameters or constraints of the road/terrain, hilly, and etc., see [0047]-[0048]+)); 
select, from reference information, a suspected risk related subset reference information, wherein the potential risk related subset of the reference information is related to the potential risk (a threat level determination module 904, see at least [0130]+); and
determine whether the suspected risk is an actual risk, based at least on part on the suspected risk related subset reference information (a machine learning module 908 operates with the threat level determination module 904 to identify object and ascertain the threat level, see at least [0133]-[0134]+).  

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shalev-Shwartz (WO2018115963A2) discloses a navigational system with imposed liability constraints (see the abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NGA X NGUYEN/Primary Examiner, Art Unit 3662